 In the Matter of MIDDLESTATES UTILITIES COMPANYOPMIssotn I,CLINTONCOUNTY TELEPHONE COMPANY AND ANDREW COUNTYMu-TUAL TELEPHONE COMPANY, EMPLOYERSandUTILITYWORKERSUNION OF AMERICA,CIO,LOCAL305,PETITIONERCaseNo. 17-UA-598.Decided January31, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in thiscase was held at Kansas'City,Missouri, on June 16, 1948, before Margaret L. Fassig, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Separate motionsto dismiss the petition were filed on behalf of the three operatingcompanies and were referred to the Board for decision.These mo-tions are denied for reasons hereinafter stated under Sections Iand IV.Upon the entire record in this case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSThe Employers are Missouri corporations engaged in the opera-tion of telephone plants, exchanges, and systems in the State of Mis-souri.All of the common stock of Middle States Utilities Com-pany of Missouri and Clinton County Telephone Company, and 91percent of the common stock of Andrew County Mutual TelephoneCompany, is owned by Middle States Utilities, Inc., a Delaware cor-poration.The Employers furnish telephone service and connectionsto approximately 12,900 stations and 11,800 subscribers through 36telephone exchanges located in the State of Missouri.Before 1947, the companies operated direct lines which crossedthe Iowa-Missouri State border and connected with the lines of MiddleStates Utilities Company of Iowa, which is also controlled by MiddleStatesUtilities, Inc.After destruction of the interstate lines bysleet storms in January 1947, they were abandoned and the companiessecured reclassification by the Federal Communications Commission81 N. L. R. B., No. 72.416 MIDDLE STATES UTILITIES CO. OF MISSOURI417as "connecting carriers"engaging in interstate commerce solelythrough physical connections with other carriers neither directly norindirectly controlled by them.'Since that time, telephonecalls toparts of Missouri not served by the companies and calls to points lo-cated in other States have been made through connections with theonesof Southwestern Bell Telephone Company.The gross revenue of the three companies for the year endingDecember 31, 1947, from all telephone service rendered, amounted toapproximately $380,000.In the same year, gross revenue from mes-sages sent paid, or received collect, over Bell Telephone lines was ap-proximately $76,000, of which $20,000 was revenue derived from inter-statemessages.The companies serve subscribers who are engagedin interstate commerce, including railroads, oil companies, publicutilities, and chain stores.They purchase supplies and materialsamounting to $130,000 yearly, from warehouses and suppliers located inKansas City, Missouri.These supplies include hardware, line ma-terials, telephones, cords, batteries, paper, and stationery.No recordis kept of the source of these supplies although it appears that anindeterminate percentage of them is manufactured in other States.2Accordingly, and contrary to the contention of the Employers,we find that the Employers are engaged in commerce within the mean.ing of the National Labor Relations Act.3II.THE ORGANIZATION INVOLVEDThe Petitioner is a labororganizationclaimingployees of the Employers.IThe Employerscontend that the actionof the FederalCommunicationsCommissionreclassifying them and relieving the companies of regulation by the Commission exceptas to communicationsover the linesof interstate carriers,is a conclusive showing thatthe Employers are not engaged in interstate commerce within the meaning of the Act.They also contend that inasmuch as the companies are subjectto the Public Utility LaborLaw of Missouri, the Boardshould not exert jurisdiction.We find these contentionsto be without merit.Withoutruling on the applicabilityof the FederalCommunicationsCommission's findings to these proceedings,it is notedthat the reclassification was nota finding by that agency that the Employersdid not engage in interstate commerce.Neither does the existence of the Public Utilities Labor Law of Missouriconstitute abar to our jurisdiction herein.Section10 (a) of the Act, which is relied upon by theEmployers,only allowsthe Board tocedejurisdictionto State agencies in certain cases.2 The Employerscontend that the factsherein are distinguishable from those in casesinvolving telephone companieswe have foundengaged in commerce within the meaningof the Act,because of the lack of evidence as to the percentage and value of materialsand supplies manufacturedin other Statesand shipped to the Employers in interstatecommerce.As the Court stated inNational Labor Relations Board v.Central MissouriTelephoneCompany,115 F. (2d) 563, itis sufficient basis for such a finding if there hasbeen participation in interstate transmission of messagesthrough connections with otherlines and it is not necessaryfor the Boardto base its finding that the Employer is engagedin commerce upon the percentage or value of purchases of materialsshipped ininterstatecommerce.3SeeMatter of Elyrta Telephone Company,58 N. L R. B.402 ;Matter of Newark Tele-phoneCompany,59 N L. R B. 1408, 1410. 418DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE QUESTION CONCERNING A UNION-SHOP AUTHORIZATION ELECTIONIn 1944, the Petitioner was certified by the Board as the collectivebargaining representative of a unit composed of the employees of thethree companies concerned herein and also including the personnelof Middle States Utilities Company of Iowa 4 Contractual relation-ships between the Employers and the Petitioner have been continuoussince 1945.By contract dated August 6, 1947, the employees of theIowa company were separated from the original unit .5Followingthe termination of a contract in February 1948, several interim,monthly agreements were made, culminating in the present contract,which was signed on April 29, 1948, for a period of 1 year with pro-vision for automatic renewal in the absence of 60 days' prior notice.Under this contract the Employers recognize the Petitioner subjectto certain stated conditions,' as the exclusive bargaining representa-tive of employees within a unit composed of the employees of allthree companies.The Employers contend, in support of motions to dismiss the pe-tition, that the bargaining unit covered by the contract is no longerappropriate, and that there should be three separate units, each con-fined to the employees of a single company.Despite their contract,the Employers also apparently contend that the Petitioner's assertedstatus as statutory bargaining agent is open to question if three sep-arate units, rather than one, are regarded as appropriate.However,for the reasons indicated in Section IV, below, we find that the three-company unit advocated by the Petitioner remains the appropriateunit for collective bargaining purposes within the meaning of See-i ion 9 (b) of the Act, and that the three separate units recommendedby the Employers are inappropriate.7Accordingly, we find, further,that there exists no question concerning the representation of the Em-ployers' employees in the appropriate unit.8The preliminary re-quirements for a union-shop authorization election, set forth inSection 9 (e) (1) of the Act, are therefore satisfied in this case.458 N L. R B 482.5ThePetitioner testified that the separation of Middle States Utilities Company of Iowaemployees from the unit was due to differences in the laws of Iowa and Missouri affectingnegotiations.6The stated conditions concern the Board's jurisdiction and the bargaining unit.TheEmployers reserve the right to contend,in this case,or "by any appropriate proceedings"that the employees of thethree companies should not be in a single bargaining unit andthat theseparate companies or any one of these are not under the Board's jurisdiction.7The Employers offered evidence,which the hearing officer rejected,to show that theemployeesof the AndrewCounty Company do not desire the Petitioner as their bargain-ing representative.We have sustained the hearing officer's ruling.The proffered evidenceis immaterial,especially in view of our findings above.8The Employers concede that the Petitioner is the statutory bargaining agent of theiremployees in "the unit as it now stands." MIDDLE STATES UTILITIES CO. OF MISSOURI419IV. TIIE APPROPRIATE UNITThe Petitioner seeks a union-shop election in a unit composed ofall employees of the Employers, including cashiers, wire chiefs, andthe cable splicer, but excluding those persons employed on an agencybasis, construction foremen,9 and managerial, supervisory, and con-fidential employees including the general manager, the commercialmanager, the plant manager, the president of the Employers, thesecretary-treasurer of the Employers, the traveling auditor, book-keeper, secretary to the general manager, stenographer to the com-mercial manager, stenographer to the plant manager, chief operators,combination cashier-chief operators and all other supervisors withinthe meaning of the Act.This unit is the same as that covered by thecurrent contract, but the Employers contend that the employees ofeach of the three companies should comprise a separate unit.As noted under SectionI, supra,the operating companies have com-mon ownership through the stock holdings of Middle States Utilities,Inc., despite their separate corporate structures.The exchanges op-erated by the companies extend through the upper tiers of counties inthe State of Missouri, in areas that are largely agricultural.As aresult there is considerable geographical separation between the ex-treme eastern and extreme western exchanges.However, there areconnections between all the exchanges in the Andrew and ClintonCounty systems, and many, though not all, of the exchanges of theMiddle States Utilities Company of Missouri are interconnected.There is a toll line connection between the latter company and theClinton County system.The companies have connections, also, withother independent telephone systems and with Southwestern BellTelephone Company.Excluding agency operations, there are approximately 195 em-ployees in the 3 companies, of whom 164 are in the proposed unit.Ofthese, 126 are employed by Middle States Utilities Company of Mis-souri ; 20 by Andrew County Mutual ; and 18 by the Clinton CountyTelephone Company.The president and secretary-treasurer ofMiddle States Utilities Company of Missouri serve in the same capac-ities for the other companies.The general manager, plant superin-tendent, commercial superintendent, assistant general manager, andthe auditor are employed jointly by all 3 companies.The generalmanager has final control over the discharge of employees of each ofthe companies although hirings are initiated at the local level.Thereis some interchange of personnel among the companies and in the9The petition originally requested the inclusion of the construction foremen in theunitHowever, the Petitioner, at the hearing, agreed to the exclusion of the foremenas supervisors within the meaning of the Act.829595-50-vol 8128 420DECISIONSOF NATIONALLABOR RELATIONS BOARDcases of the journeyman, the switchboardman, andthe cable splicer,the employee is carried on the pay roll of 1 company while his servicesare utilizedby all 3.Thereis also interchangeof supplies and ma-terials and this interchange is more common between these companiesthan between the companies and other telephone systems.The Employers base their contention that three units rather thanone are appropriate on the grounds that the companies have becomedecentralized under present ownership; that the working conditionsat the three companies differ; that there is a geographical separation ofthe employees leading to localized interests and that thesmaller com-pany employees could be outvoted by those of the larger.We find nomerit in these contentions.Although there have been attempts at de-centralization during the past few years, thereremains asubstantialintegration of ownership, control, and management, as well as integra-tion of operation in the form of interchange of supplies and personnel.Job classifications are similar for the three plants, and while thereare differences in the physical conditions at the various exchanges, therecord shows these differencesare minor anddo not negate the mutual-ity of interests among the employees of the three companies as demon-strated by the bargaining history.The important differences betweenthe companies appear to be that they vary in their financial expecta-tions and that their rates are subject to some variations according tosize.However, in our opinion, diversity of financial need, differentrequirements as to improvements, repairs and maintenance, and un-equal attraction to capital do not outweigh the integration of the com-panies and the similarity of skills and working conditions throughoutthe proposed unit, existing now and at the time of our previous unitdetermination.In view of the Employers' common ownership, control,manage-ment, and operation, the mutuality of interest among all their em-ployees, and the history of successful bargaining on the basis of asingle unit,we are convinced that there is no warrant for alteringthe presently established three-company bargaining pattern 10Absentextraordinary circumstances that are not here present," it follows thatthe same unit is the appropriate one for purposes of a union-shopreferendum.We find that the following employees of the Employers hereinconstitute a unit appropriate for the purposes of Section 9 (e) (1)of the Act : all employees, including cashiers, wire chiefs, and thecable splicer, but excluding those persons employed on an agencybasis, construction foremen, andmanagerial,supervisory, and con-SeeMatterofRosslynGas Company,69 N. L. R B 843." SeeMatterof Giant FoodShoppingCenter, 77 N.L.R B 791 ;Matterof BenjaminEastwoodCompany, 77N. L. R. B. 1383. MIDDLESTATES UTILITIESCO.OF MISSOURI421fidential employees, including the general manager, the commercialmanager, the plant manager, the president of the Employers, thesecretary-treasurer of the Employers, the traveling auditor, the book-keeper, the secretary to the general manager, the stenographer tothe commercial manager, the stenographer to the plant manager,chief operators, combination chief operators-cashiers, and all othersupervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to determine whether or not a union-shop agreement with Middle States Utilities Company of Missouri,,Clinton County Telephone Company and Andrew County MutualTelephone Company, Plattsburg, Missouri, is authorized, an electionby secret ballot shall be conductedas earlyas possible, but not laterthan 30 days from the date of this Direction, under the direction and-supervision of the Regional Director for the Seventeenth Region, andsubject to Section 203.61 of National Labor Relations Board Rulesand Regulations-Series 5, as amended,amongthe employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to-the date of the election, and also excluding those employees on strikewho are not entitled to reinstatement, to determine whether or not-they desire UtilityWorkers Union of America, CIO, Local 305, tomake anagreement with Middle States Utilities Company of Missouri,Clinton County Telephone Company, and Andrew County Mutual'Telephone Company, Plattsburg, Missouri, requiring membership inthe aforesaid labor organization as a condition of employment in.such unit.